Waite, J.
The character of the defendant who kept the books, was not in issue in this case, unless he was produced as a witness; and then, the only enquiry which could properly be made, was respecting his general character for truth. General *292evidence only, and not evidence as to the particular facts or employments, was to be received. The conduct of a person in particular instances may be such as to affect his general reputation ; but he can only be impeached, by proving the latter to be bad.
Neither was the general character of the defendants’ books in - issue. Were a man to bring a suit for a promissory note, could the defendant, for the purpose of preventing a recovery, introduce evidence to show, that the plaintiff’s notes were generally reputed to be false, forged or usurious ? Or that the plaintiff was generally reputed to be a usurer, or a man dishonest in his dealings? No principle or practice would sanction the admission of such evidence.
In the case under consideration, no evidence was admissible, to shew, that, the defendant, with whom the plaintiff dealt, was generally reputed to be dishonest in his dealings or inaccurate in his accounts; or that the defendants’ books were generally reputed to be inaccurate or fraudulent. The auditors did right in rejecting the testimony offered.
We are, therefore, of opinion, that there is no error in the judgment complained of.
In this opinion the other Judges concurred.
Judgment affirmed.